WALTER, Justice,
dissenting:
I dissent.
Appellants contend the court etred in admitting the officer’s testimony that the truck driver’s intoxication was not the cause of the accident.
Officer Bob L. Clark, a trooper with the Texas Department of Public Safety, testified on direct examination from plaintiffs’ lawyer, Fouts, substantially as follows:
I have been stationed in Snyder a little over nine years with the department and at the present time I am a traffic supervisor apprehending criminals and making traffic accident investigations. I investigated the accident that occurred near the area known as Huffman Avenue and U.S. Highway 84 on July 18, 1975, involving a truck-trailer and an automobile. I passed by the truck and the man standing in front of the truck told me he was all right so I went on to the car. After I had taken care of the situation at the Lockett car, I went over to the truck and questioned the truck driver. As the truck driver and I were going to the scene of the accident, I noticed he staggered slightly. When he got to the point of impact, I smelled odor of alcoholic beverage on his breath. I asked him to remove his dark shades so I could see his eyes and they were bloodshot.
He was asked the following questions and he gave the following answers:
“Q And then what occurred next—
A All right, sir.
Q —in connection with that?
A Then I advised him, you know, that I believe he had had a little too much to drink, that he was under arrest for driving while intoxicated.”
No objections were made to this testimony.
On cross-examination, he was asked:
“Q Officer, I will now ask you what your normal procedure would be where you were dealing with a situation wherein a driver of a vehicle had been arrested by you, had taken the breathalyzer test and registered .12% on it, and smelled of alcohol and staggered slightly once, where that driver was involved in a motor vehicle accident which caused the death of someone else, what would you normally do as the — ”
Plaintiffs objected to this question because it called “for a conclusion and speculation about what he would do or what he would normally do and things of that kind. It would have nothing to do with this case.”
After considerable discussion and examination of the witness out of the presence of the jury, the court said:
“THE COURT: —the reason we got into this mess is because the criminal charge in the first place was elicited. The evidence was elicited about the criminal charge being filed. So if there is error, I think it has already happened. Therefore, I am going to — I will overrule the objection. I am going to allow the defense to go into the other matter.”
Thereafter, cross-examination continued and he testified as follows:
I filed a charge of driving while intoxicated against Mr. Steiwig based on my observation of him and his breathalyzer test.
He was asked the following question:
“Q My question when counsel objected had to do with what you normally would have done where a person who was operating a motor vehicle *907in what you thought was an intoxicated state and where because of that intoxicated state, in your opinion, that person caused the death of another person by running over them or something, I would ask you what the normal charge would be?”
Plaintiffs again objected to the question which was overruled.
Trooper Clark continued to testify substantially as follows:
The charge normally would have been involuntary manslaughter. One of the necessary elements of that offense would be that the intoxicated condition of the driver caused the death of another person. If this necessary element of the offense was not there, I don’t think it would stand up.
Appellants contend the statement by the officer about the charge of driving while intoxicated was a voluntary statement, not in response to any question and no objection was made to the answer.
In Dallas Railway & Terminal Co. v. Bailey, 151 Tex. 359, 250 S.W.2d 379 (1952), the court said:
“ . . . The fact that inadmissible testimony of one party is admitted without objection does not authorize the other party, by way of rebuttal, to put in inadmissible testimony over timely and proper objection . . . ”
In Snow v. Bond, 438 S.W.2d 549 (Tex. 1969), it is said:
“ . . . An expert witness can and should give information about these standards without summarizing, qualifying or embellishing his evidence with expressions of opinion as to the conduct that might be expected of a hypothetical doctor similarly situated. The latter is not an appropriate subject for expert testimony . . . ”
In Lindley v. Lindley, 384 S.W.2d 676 (Tex.1964), the court said:
“ . . .No witness, whether expert or non-expert, is permitted, over proper objection, to state his opinion as to the legal capacity of a person to make a will, because the determination of the existence of testamentary capacity involves the application of a legal definition to the facts. See Brown v. Mitchell, 88 Tex. 350, 31 S.W. 621, 36 L.R.A. 64; McCormick & Ray, Texas Law of Evidence, 2nd ed. 1956, § 1421. For the same reason even an expert medical witness is not qualified to say, in so many words, that a particular belief held by the testator constituted an insane delusion.”
In Chuppe v. Gulf Iron Works, 306 S.W.2d 177 (Tex.Civ.App. — Eastland 1957, writ ref. n. r. e.), this court said:
“The court erred in permitting the witness to so testify. In 2 McCormick and Ray, Texas Law of Evidence, 281, it is stated that the Texas courts have usually excluded opinion as to carelessness and prudence since they are mixed questions of law and fact and such testimony constitutes an invasion of the province of the jury.
‘ — a witness may not ordinarily express his opinion as to the cause of a particular accident or occurrence.’ 19 TexJur. 18.
‘The opinion of an expert on the question of due care or negligence is doubly objectionable as involving a preliminary question of law and as an invasion of the province of the jury to determine ultimate issues, and is therefore inadmissible.’ 19 Tex.Jur. 34, 35.
‘Thus title or want of title, mental capacity or lack of it, fraud or good faith, due care or negligence, are all conclusions which the law draws from certain facts; and when the jury seek to determine — whether a party used due care, the ultimate question for determination is a mixed question of law and fact.’ 19 Tex.Jur. 104, 105.
In Texas & P. R. Co. v. Felker, 40 Tex. Civ.App. 604, 90 S.W. 530, 531, the court said:
‘We believe no case can be cited where it is held that a witness may *908testify that an act does or does not constitute negligence.’ ”
I hold it was error for the court to admit the testimony of Officer Clark regarding the involuntary manslaughter offense.
Appellees contend even if the admission of the questionable testimony was error, it was harmless.
Appellants contend the error in admitting the testimony of the officer concerning the reasons he did not file involuntary manslaughter charges against the truck driver constitutes reversible error in that it was reasonably calculated to cause and probably did cause rendition of an improper verdict. They contend the officer’s testimony amounted to his speculative opinion as to causation based on the burden of proof in a criminal case. They contend his subjective opinion applying a legal conclusion to a mixed question of law and fact destroyed their case before the jury. They contend this improper testimony was calculated to and did cause an improper verdict not only on the comparative negligence findings, but on the speed and lookout issues as to the truck driver.
In my opinion, such error was reasonably calculated to and probably did cause the rendition of an improper judgment. Rule 434, T.R.C.P.